Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26, 29-32 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a light guide in the form of an optical fiber that is end lit via 112 and  with second sources 102 in figure 1 and a solid plate shaped light guide in fig. 2, does not reasonably provide enablement for LEDs embedded within the solid refractive material (note: applicant’s elected fig. 3 does not describe this feature) as recited in claims 21 and 27 or a lighting device with LEDs embedded in a light guide and further including second lighting elements disposed on the base and spaced apart from each other to emit light outside of the light guide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to embed a plurality of LEDs in a 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-26, 29-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Jijswick 2008/0137360 in view of Lo 2008/0137332
In regard to claims 1 and 26, Van Jijswick teaches a light bulb comprising an envelope and a light guide in the form of an optical fiber a solid refractive material disposed within the envelope, but lacks a plurality of light emitting diodes (LEDs) embedded within the solid refractive material, and along the axis of the light guide.  
Lo teaches a plurality of light emitting diodes (LEDs) 202 embedded within the solid refractive material (103, 303, 503,1403) and LEDs on a FPCB 201,401 [0076] and disposed axially within the light guide, (see figs 1, 3, 5, 11, 14) [0071-0099].
It would have been obvious to one of ordinary skill in the art at the time of filing to provide LEDs within a light guide in Van Jijswick such as taught by Lo. One of ordinary skill in the art would have been motivated to provide LEDs within the light guide in order 
In regard to claims 22 and 30, Van Jijswick teaches  a portion of the light guide containing the out-coupling region is spirally wound (also note that the light guide of Lo is flexible [0095].  
In regard to claims 23 and 31, both Van Jijsgick [0029] and Lo teach adjustable  wavelength of the light emitted and in particular Lo teaches the string of a plurality of LEDs is adjustable (see Lo multiple colors [0085,0108], and individual control [0075,0104]).
In regard to claims 24 and 32, Van Jijswick teaches the amber colored LEDs  [0008] and Lo teaches combining LEDs to for “a range of colors” [0086].
In regard to claim 25, Van Jijswick teaches the portion of the light guide is spirally wound in a first direction and comprises a substantially planar portion in a second direction (such as shown in fig. 1). 
In regard to claim 29, Van Jijswick teaches a light dimmer to control operation of the LEDs in a dimmed mode [0015] and Lo further teaches variable luminance control [0086] (as well known in the art).  
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131.  The examiner can normally be reached on usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/           Primary Examiner, Art Unit 2875